Citation Nr: 0912084	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
dysentery/gastroenteritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision in which 
the RO denied reconsideration of a claim for service 
connection for dysentery and gastroenteritis.  

Service connection for dysentery and gastroenteritis was 
initially denied in a rating decision in March 1946.  Service 
connection for status post sigmoid resection for large bowel 
obstruction due to diverticulitis (claimed as colostomy) was 
denied in a rating decision in January 2008.  The Veteran's 
representative, in a March 2009, Appellant's Brief, contends 
that the May 2006 claim for status post sigmoid resection for 
large bowel obstruction due to diverticulitis (claimed as 
colostomy) is inextricably intertwined with the appeal before 
the Board to reopen the claim for dysentery and 
gastroenteritis, citing Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991), where the United States Court of Veterans Appeals 
held that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered.  The Board disagrees that Harris is 
applicable in this case.  Unlike in Harris, there is only one 
pending claim, as listed on the title page.  The January 2008 
rating decision is final with regards to service connection 
for status post sigmoid resection for large bowel obstruction 
due to diverticulitis (claimed as colostomy), as the Veteran 
failed to file a timely appeal.  

Instead, the Board construes this contention as a petition to 
reopen the claim for service connection for status post 
sigmoid resection for large bowel obstruction due to 
diverticulitis (claimed as colostomy).  Therefore, this 
matter is reffered back to the RO for further development.  

As a final preliminary matter, the Board notes that in 
letters dated in May 2006 and July 2007, the Veteran appears 
to be raising a claim for impotence as a result of surgery 
and complications from his dysentery/gastroenteritis.  This 
matter is referred to the RO for clarification and 
appropriate action.  

The issue of whether clear and unmistakable error (CUE) is 
contained in the March 1946 rating decision denying service 
connection for dysentery/gastroenteritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In March 1946, the RO issued a rating decision denying 
service connection for dysentery/gastroenteritis.  In March 
1947, the Veteran was notified of a rating decision 
confirming the previous denial for service connection for 
dysentery/gastroenteritis on the basis that no new evidence 
had been received.  In September 1947, the Veteran was 
notified of a rating decision dated August 1947, denying 
service connection for dysentery/gastroenteritis because 
dysentery was not found on the last examination of July 1947.  
In May 2006, the Veteran filed to reopen his claim.  

The RO issued a rating decision on November 2, 2006, 
confirming the previous denial of service connection for 
dysentery/gastroenteritis.  In a November 15, 2006, letter, 
the Veteran stated that he felt that the March 1946 rating 
decision was a case of CUE.  This was reiterated in a 
December 2006 letter from the Veteran's representative.  The 
Veteran's claim of CUE was never addressed by the RO.  As 
there is no notice of disagreement (NOD) regarding the CUE 
issue, the issue is not jurisdictionally before the Board for 
appellate review.  However, additional development is 
necessary prior to the Board's adjudication of the new and 
material evidence issue.  The Board cannot address the issue 
of CUE in the first instance.  See Manlincon v. Gober, 12 
Vet. App. 238 (1999); 67 Fed. Reg. 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.31) (providing that the RO will 
respond to new issues not addressed in the Statement of the 
Case (SOC)).  

In the instant case, a determination that there had been CUE 
in the unappealed March 1946 rating decision denying service 
connection for dysentery/gastroenteritis could render moot 
the issue of whether new and material evidence has been 
submitted to reopen the previously denied claim.  

Since adjudication of the CUE matter could have a significant 
impact on the new and material evidence claim, the case must 
be returned to the RO in order to afford the Veteran the 
opportunity to properly advance this appeal before the Board.  
Harris, 1 Vet. App. at 183.  The Board will therefore, defer 
its consideration of the Veteran's new and material evidence 
claim, pending completion of action by the RO requested in 
this remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should adjudicate the 
Veteran's claim of CUE in the March 1946 
rating decision, denying service 
connection for dysentery/gastroenteritis.  
If the determination remains adverse to 
the Veteran, the RO should provide the 
Veteran and his representative with 
notice of appellant rights, specifically 
to the right to file a NOD within one 
year of notice of the determination.  If 
appellate review is initiated by the 
filing of a NOD, the RO should issue a 
SOC with the applicable law and 
regulations regarding the claim of CUE, 
and the Veteran should be provided 
information regarding the filing of a 
substantive appeal to this issue.  See 
38 C.F.R. § 20.200 (2008).  

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (the CUE claim) may be obtained 
only if a timely appeal is perfected.  

2.  If any benefit sought on appeal, for 
which a NOD has been filed remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental SOC with the applicable law 
and regulations, and given the 
opportunity to respond thereto.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



